 



EXHIBIT 10.25
FIRST AMENDMENT TO
AMENDED REVOLVING CREDIT AGREEMENT
AND LOAN DOCUMENTS
          FIRST AMENDMENT, dated as of August 4, 2006 (this “Amendment”), to the
Amended Revolving Credit Agreement, dated as of June 22, 2006 (as amended,
restated or otherwise modified from time to time, the “Credit Agreement”), by
and among Alon USA Energy, Inc., a Delaware corporation (the “Parent”), Alon
USA, LP, f/k/a SWBU, L.P., a Texas limited partnership (“Alon LP”), EOC
Acquisition LLC, a Delaware limited liability company (“Edgington”; together
with Alon LP and such other subsidiaries of the Parent as may be designated as a
borrower hereunder by Alon LP with the prior written consent of the Agent and
the Required Lenders (each as defined therein), each individually a “Borrower”,
and, collectively, the “Borrowers”), all direct and indirect subsidiaries of the
Parent (other than subsidiaries of Alon USA Interests, LLC, a Texas limited
liability company and Paramount Petroleum Corporation, a Delaware corporation,
(as defined below) and its subsidiaries), the financial institutions from time
to time party hereto (each a “Lender” and collectively, the “Lenders”), Israel
Discount Bank of New York, as administrative agent, co-arranger and collateral
agent for the Lenders (in such capacity, the “Agent”), and Bank Leumi USA, as
co-arranger for the Lenders (“Bank Leumi”).
WITNESSETH
          WHEREAS, the Loan Parties, the Lenders, Bank Leumi and the Agent have
executed the Credit Agreement, which will, upon the occurrence of the Effective
Date thereunder, amend the Amended Revolving Credit Agreement, dated as of
February 15, 2006, by and among Alon LP and certain of the Guarantors, the
Lenders, the Agent and Bank Leumi; and
          WHEREAS, the Loan Parties, the Lenders, Bank Leumi and the Agent wish
to amend the Credit Agreement and the Loan Documents, prior to the Effective
Date under the Credit Agreement, in order to exclude Edgington from the
agreements and the obligations contained therein until the membership interests
of Edgington are acquired by a Subsidiary of the Parent; and
          NOW THEREFORE, in consideration of the foregoing and the mutual
covenants herein contained, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereby
agree as follows:
          1. Definitions. Any capitalized term used herein and not defined shall
have the meaning assigned to it in the Credit Agreement.
          2. Amendment to Credit Agreement. The Credit Agreement is hereby
amended by adding a new Section 12.24, to read in its entirety as follows:
     “Section 12.24 Edgington Not a Loan Party. Notwithstanding anything to the
contrary contained herein, Edgington shall not (a) be permitted to borrow under
the Financing Agreement, (b) request the issuance of any Letter of Credit,
(c) receive any proceeds of any Loan or

 



--------------------------------------------------------------------------------



 



the benefit of any Letter of Credit, or (d) be subject to any representation,
warranty, covenant or restriction or other obligation hereunder or under any
other Loan Document, unless and until in each case Edgington becomes a
Subsidiary of the Parent (the “Edgington Acquisition Date”). Until the Edgington
Acquisition Date, Edgington shall not be considered a Loan Party, Company or
Borrower, Pledgor or Grantor under any of the Loan Documents. The Loan Parties
agree to give the Agent and the Lenders at least two Business Days’ written
notice before Edgington becomes a Subsidiary of the Parent. On the Edgington
Acquisition Date, Edgington shall automatically and immediately become fully and
legally bound by all of the Loan Documents that it has executed and delivered
prior to the Edgington Acquisition Date. The Loan Parties and Edgington agree,
at the cost and expense of the Loan Parties, (i) to execute such agreements,
instruments and other documents (including, without limitation, certificates and
legal opinions) as the Agent may reasonably require on and after the Edgington
Acquisition Date to confirm the status of Edgington as a Borrower, Loan Party,
Company, Pledgor and Grantor, and (ii) to execute such agreements, instruments
and other documents as the Agent may reasonably require to remove Edgington and
all references to Edgington from the Loan Documents if the Agent determines,
after consultation with the Loan Parties, that the Edgington Acquisition Date
shall not occur.”
          3. Conditions to Effectiveness. This Amendment shall become effective
(the “First Amendment Effective Date”) upon the Agent’s receipt of counterparts
of this Amendment which bear the signatures of the Loan Parties, the Agent and
the Lenders.
          4. Reservation of Rights. No action or acquiescence by the Agent and
the Lenders, including, without limitation, this Amendment of, or the acceptance
of any payments under, the Credit Agreement, shall constitute a waiver of any
Default or Event of Default which may exist as of the First Amendment Effective
Date. Accordingly, the Agent and the Lenders reserve all of their rights under
the Credit Agreement, the Loan Documents, at law and otherwise regarding any
such Default or Event of Default.
          5. Continued Effectiveness of Loan Documents. Each of the Loan Parties
hereby (i) confirms and agrees that each Loan Document to which it is a party
is, and shall continue to be, in full force and effect and is hereby ratified
and confirmed in all respects except that on and after the First Amendment
Effective Date all references in any such Loan Document to “the Credit
Agreement”, “thereto”, “thereof”, “thereunder” or words of like import referring
to the Credit Agreement shall mean the Credit Agreement as amended by this
Amendment, and (ii) confirms and agrees that to the extent that any such Loan
Document purports to assign or pledge to the Collateral Agent, or to grant to
the Collateral Agent a security interest in or lien on, any collateral as
security for the Obligations of the Loan Parties from time to time existing in
respect of the Credit Agreement and the Loan Documents, such pledge, assignment
and/or grant of the security interest or lien is hereby ratified and confirmed
in all respects.

-2-



--------------------------------------------------------------------------------



 



          6. Miscellaneous.
               (a) This Amendment may be executed in any number of counterparts
and by different parties hereto in separate counterparts, each of which shall be
deemed to be an original, but all of which taken together shall constitute one
and the same agreement. Delivery of a counterpart hereby by facsimile
transmission shall be equally effective as delivery of a manually executed
counterpart hereof.
               (b) Section and paragraph headings herein are included for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.
               (c) This Amendment shall be governed by, and construed in
accordance with, the laws of the State of New York.
               (d) The Loan Parties will pay on demand all fees, reasonable
out-of-pocket costs and expenses of the Agent in connection with the
preparation, execution and delivery of this Amendment, including, without
limitation, the reasonable fees, out-of-pocket disbursements and other client
charges of Schulte Roth & Zabel LLP.
[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

-3-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Amendment to
be executed by their respective officers thereunto duly authorized, as of the
date first above written.

            Borrowers:

ALON USA, LP
      By:   Alon USA GP, LLC, a Delaware limited liability company, its general
partner               By:   /s/ David Wiessman         Name:   David Wiessman   
    Title:   Chairman of the Board of Managers        EOC ACQUISITION LLC
      By:   /s/ Harlin R. Dean         Name:   Harlin R. Dean        Title:  
Vice President   

 



--------------------------------------------------------------------------------



 



         

            Guarantor Companies:

ALON ASSETS, INC.
ALON USA OPERATING, INC
ALON USA REFINING, INC.
ALON ASPHALT BAKERSFIELD, INC
ALON USA, INC.
ALON USA ENERGY, INC.
ALON USA CAPITAL, INC.
      By:   /s/ David Wiessman         Name:   David Wiessman        Title:  
Chairman of the Board of Directors        ALON USA GP, LLC
      By:   /s/ David Wiessman         Name:   David Wiessman        Title:  
Chairman of the Board of Managers        ALON USA INTERESTS, LLC
      By:   /s/ Jeff D. Morris         Name:   Jeff D. Morris        Title:  
Chairman of the Board of Managers        ALON USA DELAWARE, LLC
ALON PIPELINE LOGISTICS, LLC
      By:   /s/ David Wiessman         Name:   David Wiessman        Title:  
Chairman of the Board of Managers   

 



--------------------------------------------------------------------------------



 



         

            ALON USA PIPELINE, INC.
      By:   /s/ David Wiessman         Name:   David Wiessman        Title:  
Chairman of the Board of Directors   

 



--------------------------------------------------------------------------------



 



         

            ALON CRUDE PIPELINE, LLC
PARAMOUNT PETROLEUM HOLDINGS, INC.
PARAMOUNT OF WASHINGTON, LLC
PARAMOUNT OF OREGON, LLC
      By:   /s/ David Wiessman         Name:   David Wiessman        Title:  
Chairman of the Board of Directors or Managers, as applicable   

 



--------------------------------------------------------------------------------



 



         

            Agent and Lender:

ISRAEL DISCOUNT BANK OF NEW YORK
      By:   /s/ Kevin Lord         Name:   Kevin Lord        Title:   First Vice
President              By:   /s/ Jerry Hertzman         Name:   Jerry Hertzman 
      Title:   Senior Vice President        Lender and Co-arranger:

BANK LEUMI USA
      By:   /s/ Yuval Talmy         Name:   Yuval Talmy        Title:   First
Vice President              By:   /s/ Hanita Musel         Name:   Hanita Musel 
      Title:   Assistant Treasurer     

 